Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1, 4, and 5 are currently amended.
Claims 2 and 3 are canceled.
103 claim rejections are withdrawn based on applicant’s amendments/arguments. 
Claims 1, 4, and 5 are allowed.
Allowable Subject Matter
Claims 1, 4, and 5 are allowed.
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: Hiroaki (JP 2011085999) discloses a work vehicle comprising: an imaging device provided that captures an image in which a work target is shown; an image transmission unit that transmits the image captured by the imaging device to a control device; an operation signal reception unit that receives an operation signal from the control device; and an operation control unit that limits an operation amount of the operation signal received to a transmission status of the image; Ono (U.S. Publication No. 20200325651) discloses a work vehicle including a swing body that supports a work equipment. 
None of the prior art of record, either individually or in combination, teaches: A work vehicle including a swing body that supports a work equipment comprising: an imaging device provided on the swing body that captures an image in which a work target is shown; and a processor that includes an image transmission unit that transmits the image captured by the imaging device to a control device; an operation signal reception unit that receives an operation signal from the control device; and an operation control unit that limits an operation amount of the operation signal received according to a transmission status of the image; a return image reception unit that receives the image returned from the control device; and a transmission status specifying unit that specifies the transmission status based on the image transmitted by the image transmission unit and the image received by the return image reception unit, wherein the transmission status specifying unit specifies the transmission status based on a difference between a transmission time of the image and a reception time of the image.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664